Fourth Court of Appeals
                                San Antonio, Texas
                                      August 9, 2017

                                   No. 04-15-00120-CV

                  University of Incarnate Word and Christopher CARTER,
                                          Appellant

                                             v.

 Valerie REDUS, Individually, and Robert M. Redus, Individually and as Administrator of the
                             Estate of Robert Cameron Redus,
                                         Appellee

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-07249
                     Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER

    Appellant’s First Unopposed Motion to Extend Time to File Brief on the Merits is
GRANTED. Appellant’s brief is due September 8, 2017.


      It is so ORDERED on this 9th day of August, 2017.



                                                        PER CURIAM



      ATTESTED TO: ___________________________________
                   Luz Estrada
                   Chief Deputy Clerk